MEMORANDUM **
Zasha Botelho appeals from the district court’s judgment and 240-month sentence imposed following her guilty-plea conviction for conspiracy to distribute and possess with intent to distribute 500 grams or more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A), and 846.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Botelho’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Appellant has not filed a pro se supplemental brief, but appellee has filed an answering brief.
We have reviewed the briefs, and conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). We affirm the conviction, and dismiss the appeal of the sentence in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).
Counsel’s motion to withdraw is GRANTED.
Conviction AFFIRMED; Appeal of sentence DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.